Filed 2/25/14 P. v. Butterfield CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E056400

v.                                                                       (Super.Ct.No. RIF1101688)

JEFFERY DARNELL BUTTERFIELD,                                             OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Edward D. Webster,

Judge. (Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Affirmed.

         Alan S. Yockelson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland, and Kathryn

Kirschbaum, Deputy Attorneys General, for Plaintiff and Respondent.



                                                             1
                                                  I

                                        INTRODUCTION1

          A jury convicted defendant Jeffrey Darnell Butterfield on four criminal counts:

attempted carjacking (§ 664/215, subd. (a)); petty theft (§ 484, subd. (a)); second degree

burglary (§ 459); and receipt of stolen property (§ 496, subd. (a)). The trial court found

defendant’s prior conviction to be true and found that it qualified as a strike and serious

felony conviction. The trial court sentenced defendant to a total term of 14 years in

prison.

          Before trial, defendant’s competency was questioned and several doctors

evaluated him. The trial court subsequently found by a preponderance of evidence that

defendant was competent to stand trial. On appeal, the only issue defendant raises is that

the evidence was insufficient to support a finding of competency and the resultant trial

violated his state and federal constitutional rights to due process, to assistance of counsel,

and to be present during the proceedings against him. We hold substantial evidence

supports the finding of competency and affirm the judgment.

                                                 II

                       FACTUAL AND PROCEDURAL BACKGROUND

A. Evidence at Trial

          We briefly summarize the underlying facts as presented at trial to provide context

for defendant’s arguments about competency. On March 4, 2011, defendant committed a


          1   Unless stated otherwise, all statutory references are to the Penal Code.

                                                  2
series of theft-related crimes in Corona. First, defendant stole an unattended cellular flip

phone from an auto mechanic. Later that morning, defendant committed three additional

crimes at a Circle K convenience store where he tried to carjack a customer’s car from

the parking lot, stole items from inside the store, and stole a cell phone from another

customer’s car.

       At the Circle K, defendant followed a customer to her car and tried to get in. He

demanded, “Get out of the car. I’m a double agent. You have narcotics or weapons on

you?” and continued, “Give me the car. Get out of the car.” He insisted, “Bitch, get out

of the car. You don’t know me. You don’t know what I'll do.” He grabbed his crotch

and said, “You want me to put my dick in your face?” When the customer started

honking the car horn, defendant walked away.

       Defendant returned to the Circle K, grabbed some beef jerky and magazines, and

left without paying. In the parking lot, he rummaged in another car’s center console and

took a Blackberry cell phone but was startled when the car’s owner shouted at him. He

left the beef jerky, some candy, and magazines in the car and departed. The police soon

apprehended defendant with the two stolen cell phones.

       Defendant’s only defense was to challenge the attempted carjacking victim’s prior

statement that defendant had a tattoo on his neck.

B. Competency Proceedings

       A criminal complaint was filed in March 2011. In May 2011, defendant’s




                                             3
Marsden2 request was denied and Doctor Michael E. Kania was appointed to evaluate

defendant under Evidence Code section 1017. His report is not part of the record on

appeal.

       On August 24, 2011, the court declared a doubt as to defendant’s competence to

stand trial and suspended proceedings. The court appointed three doctors—Stacey

Wood, Robert L. Suiter, and L.D. Miller—to evaluate defendant in August 2011,

November 2011, and January 2012. (Evid. Code, § 1368.) Dr. Wood found defendant

not competent to stand trial and Doctors Suiter and Miller found him competent.

       In August 2011, Dr. Wood relied on her personal evaluation of defendant,

correspondence with counsel, police reports, and medical records from Patton Hospital,

ultimately concluding that defendant was unable “to understand the current proceedings”

or to “cooperate in a rational manner” based on his mental health history, his present

condition, and “some general risk for harm to others.” In particular, Dr. Wood found

defendant’s thinking “disorganized, tangential and illogical.” Defendant claimed he

suffered from the disorder called “zombia” and he made sexually inappropriate remarks.

He believed his attorney was conspiring against him. Defendant’s extensive psychiatric

history included attention deficit hyperactivity disorder, schizophrenia, cannabis abuse,

and medical notes about bizarre, illogical, violent, and aggressive behavior and paranoia,

including assaulting four people at Patton. Dr. Wood’s assessment of three aspects of

defendant’s competency to stand trial indicated defendant lacked a factual understanding


       2   People v. Marsden (1970) 2 Cal.3d 118.

                                             4
of the legal system and the capacity to assist counsel and to appreciate his own legal

situation. At one time, he apparently was able to cooperate rationally with an attorney

but, without medication, “he has evidenced declines in his reasoning abilities.”

       In December 2011, Dr. Suiter, relying on the felony complaint and his personal

evaluation of defendant, concluded that defendant was “competent to stand trial, even

though he would not reveal his knowledge of the roles of the principal court officers nor

describe how he could cooperate with his attorney.” Dr. Suiter described defendant as

hesitant, irritable, challenging, guarded, angry, unresponsive, and antisocial. Defendant

denied having mental health issues and alcohol or drug use. His memory, concentration,

and judgment were poor. Defendant refused to answer questions about his understanding

of the legal system.

       In January 2012, Dr. Miller, also relying on the conducted evaluation and the

felony complaint,3 concluded that defendant “does not have a serious mental disorder that

prevents him from understanding and comprehending the current court action,” “has the

ability and capacity to relate and cooperate with his attorney in a rational manner in the

preparation of a defense,” and “consciously” engaged in “malingering” behavior during

the evaluation. Dr. Miller found defendant uncooperative and unreliable. Again,

defendant denied having mental health issues and alcohol or drug use. When Dr. Miller

tried to assess defendant’s understanding of the legal process, he found him to be logical,



       3   Dr. Miller incorrectly asserts that defendant was on trial for making criminal
threats.

                                              5
demonstrating fair concentration and judgment. Even so, defendant professed not to

know the charges against him and not to have consulted with his attorney.

      The parties submitted on the three 2011 and 2012 reports. Defense counsel argued

that Dr. Wood’s report was more comprehensive and accurate than the other reports.

Defense counsel maintained that defendant needed medication. The prosecutor

responded that the two more recent reports were more reliable and that the issue was

defendant’s competency, not whether he was mentally ill. She further argued defendant

was evasive and uncooperative during the evaluations.

      The court stated it had read and considered all three reports and a fourth evaluation

by Dr. Patricia Kirkish, conducted in February 2010 in a separate criminal proceeding.

After hearing argument, the court found the reports to be equal in quality and defendant

did not meet his burden of demonstrating incompetence. The court observed defendant

appeared to have a sufficient understanding of court proceedings and also appeared to

have been malingering. The court concluded: “I can’t say that given the presumption of

competence and then the reports here that the Court is convinced to a preponderance of

the evidence that he is incompetent.” The court declared defendant competent and

reinstated proceedings.

      Subsequently, the court raised some concerns about defendant’s behavior at trial.

Consequently, defendant was placed in restraints concealed from the jury’s view.




                                            6
                                              III

                              EVIDENCE OF COMPETENCY

         State and federal constitutional law require a defendant to understand the

proceedings against him and to assist in his defense. (People v. Hayes (1999) 21 Cal.4th

1211, 1281; Godinez v. Moran (1993) 509 U.S. 389, 396.) “Under California law, a

person is incompetent to stand trial ‘if, as a result of mental disorder or developmental

disability, the defendant is unable to understand the nature of the criminal proceedings or

to assist counsel in the conduct of a defense in a rational manner.’ (§ 1367, subd. (a).)”

(People v. Young (2005) 34 Cal.4th 1149, 1216; People v. Rogers (2006) 39 Cal.4th 826,

846-847; People v. Samuel (1981) 29 Cal.3d 489, 500.) Additionally: A defendant is

incompetent to stand trial if he or she lacks a “sufficient present ability to consult with his

lawyer with a reasonable degree of rational understanding [and] . . . a rational as well as a

factual understanding of the proceedings against him.” (Dusky v. United States (1960)

362 U.S. 402; Drope v. Missouri (1975) 420 U.S. 162, 171.)

         A defendant is presumed competent unless he proves he is not competent by a

preponderance of the evidence. (§ 1369, subd. (f); People v. Lawley (2002) 27 Cal.4th

102, 131.) The appellate court conducts a deferential standard of review to determine

whether substantial evidence supports the trial court’s findings. (People v. Dunkle (2005)

36 Cal.4th 861, 885; People v. Marshall (1997) 15 Cal.4th 1, 31; People v. Kaplan

(2007) 149 Cal.App.4th 372, 382-383; People v. Castro (2000) 78 Cal.App.4th 1402,

1418.)



                                              7
       We hold the trial court properly found defendant was competent based on a

preponderance of the evidence after reviewing the reports of all three doctors. Although

defendant contends Dr. Wood’s report is superior to the reports of Doctors Suiter and

Miller, the trial court was within its discretion to find defendant competent based on its

observations of him, its interpretation of the three evaluations, and the opinions of

Doctors Suiter and Miller.

       The three doctors observed similar behavior in defendant. He was uncooperative

and gave conflicting and bizarre answers. But two doctors concluded that defendant was

malingering and deliberately not cooperating. Both doctors noted that defendant’s

thinking appeared logical and sequential, although odd, and did not stem from delusional

behavior. Additionally, defendant’s conscious malingering offered further evidence of

his competency. In contrast, Dr. Wood based her findings only on “complete responses

to questions he was willing to answer.” Dr. Wood appeared to accept defendant’s

incorrect answers as evidence of incompetence rather than deliberate fakery.

       As the prosecutor argued, the issue in a competency evaluation is not whether the

defendant suffers from a mental illness but whether defendant is unable to understand the

proceedings against him or assist his attorney. (§ 1367, subd. (a).) Irrational behavior is

not enough to demonstrate incompetency: “More is required than just bizarre actions or

statements by the defendant to raise a doubt of competency.” (People v. Marshall, supra,

15 Cal.4th at p. 33; People v. Blair (2005) 36 Cal.4th 686, 718.) The fact the defendant

was restrained during trial does not mean that he was incompetent. (People v. Koontz

(2002) 27 Cal.4th 1041, 1068.)

                                             8
       All three doctors agreed that defendant was difficult to assess but two doctors

regarded him as legally competent. Dr. Wood based her contrary opinion on incomplete

testing and responses. The trial court could reasonably reject Wood’s opinion given that

it was defendant’s burden to demonstrate incompetence. The court properly accepted the

two opinions that defendant was competent but pretended otherwise.

       During his evaluations, defendant was uncooperative, refused to respond, and

deliberately answered other questions incorrectly. As such, defendant failed to meet his

burden of establishing incompetency to stand trial. The trial court could properly credit

the doctors’ opinions that the evidence of deliberate malingering pointed to competency.

Because the trial court’s finding was supported by substantial evidence, the court was

within its discretion and defendant’s constitutional rights were not violated.

                                             IV

                                      DISPOSITION

       Substantial evidence supported the trial court’s finding that defendant did not

show he was incompetent to stand trial. We affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                CODRINGTON
                                                                                            J.

We concur:


HOLLENHORST
                 Acting P. J.


McKINSTER
                           J.

                                             9